DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first connecting strip (as recited in claims 1-5, 12, and 14), the first and second electrical terminals (as recited in claims 1, 8, 9, and 13), and the kit, caulk, cement, or glue (recited in claims 7 and 11) must be shown or the feature(s) canceled from the claim(s). In particular, the connection between the first connecting strip and the first coating with a portion of the insulation layer removed recited in claim 5 is not adequately depicted in the drawings. Furthermore, reference numeral 8 has been recited in the specification as the kit, caulk, cement or glue, but it is shown in Figures 3A and 4A as a location only without pointing to a specific element. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Patent Application Publication No. 2016/0231637) in view of Brown (U.S. Patent Application Publication No. 2014/0349497).
Regarding claim 1, Satoh discloses an insulated glazing, comprising:
a first translucent substrate (11) comprising a first body and a first coating (12) covering said first body;
a second translucent substrate (21) comprising a second body and a second coating (22) covering said second body;
a plurality of strips (32) arranged in between the first and second substrate, each strip having one end thereof hingedly connected to the second substrate (as shown in Figure 8(a), each strip is hingedly connected to the second substrate via supporting members 34);
wherein the first and second coatings are soft low-emissivity coatings (paragraph 0063 discloses formation of the coatings using sputtering, which is a known process for the production of soft low-emissivity coatings; the tin oxide composition of the coatings disclosed in paragraph 0046 is also considered to be a disclosure of a low-emissivity coating);
wherein the first coating forms a first electrode configured for receiving an electrostatic charge for charging the first electrode, and wherein the second coating forms a second electrode configured for receiving an electrostatic charge for charging the strips (paragraphs 0045-0046 discloses that the coatings are electrodes; paragraph 0119 discloses operation of the assembly using positive and negative charges, which reads on electrostatic charges);
wherein each strip is configured to pivot relative to the second substrate under the influence of an electrostatic force that is generated by the electrostatic charges on the strips and the first electrode (paragraph 0119) [FIG. 8], thereby changing at least one of the translucence and the color of the assembly (paragraph 0232);
the insulated glazing further comprising:
a first and second electrical terminal (at 3).
Satoh does not disclose a spacer frame arranged in a peripheral region of the first and second substrates, a sealant between the spacer frame and the substrates, or first and second connecting strips.
Nonetheless, Brown discloses an insulated glazing comprising first and second substrates (glass panels) a spacer frame (1110) arranged in a peripheral region of the first and second substrates [FIG. 11A], and configured to provide a spacing between the first and second substrates [FIG. 11C]; a sealant (1125) arranged in between the spacer frame and the second substrate and in between the spacer frame and the first substrate [FIGS. 11B, 11C], said spacer frame and sealant defining at least a substantially airtight cavity (the use of the adhesive sealant 1125 produces an airtight cavity within the inner space defined by the spacer frame 1110); and a connecting strip (1150 and the corresponding wiring shown in at least Figure 11C) extending at least partially underneath the spacer frame and electrically contacting a respective coating (1145), the connecting strip connected to a respective electrical terminal (1165). It is further noted that Brown discloses first and second coatings and connecting strips in at least paragraph 0123 (both lites/substrates may be provided with optical devices having the corresponding coatings and connecting strips).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glazing assembly of Satoh to include the spacer, sealant, and connecting strips taught by Brown, in order to improve the insulative capability of the glazing by enabling isolation of the interior volume of the glazing from the exterior space.
Regarding claims 2 and 3, Satoh discloses the first and second coatings, but does not disclose the spacer frame.
Nonetheless, Brown discloses coatings that each extend only partially underneath the spacer frame [FIG. 11C], wherein the sealant near the connecting strips is arranged in between the spacer frame and the respective connecting strip (as shown in Figure 11C, the sealant 1125 is arranged between the spacer frame 1110 and the connecting strip 1150); wherein the connecting strips each extend fully underneath the spacer frame (Figure 11C and paragraph discloses that the wiring attached to the bus bar 1150 extends through the sealant, fully underneath the spacer frame 1110). As described with respect to claim 1 above, it would have been obvious to have modified the glazing of Satoh to include the spacer frame and connecting strip configuration taught by Brown, in order to improve the insulative capability of the assembly.
Regarding claims 4 and 14, Satoh discloses the glazing, but does not disclose a connecting strip.
Nonetheless, Brown discloses a connecting strip that is an elongated strip [FIGS. 11A, 11C], wherein the connecting strip extends substantially perpendicularly to the spacer frame [FIG. 11C]. As described with respect to claim 1 above, it would have been obvious to have modified the glazing of Satoh to include the spacer frame and connecting strip configuration taught by Brown, in order to improve the insulative capability of the assembly.
Regarding claims 6 and 15, Satoh discloses that the soft coating comprises at least one material from the group of materials consisting of metals, metal oxides, and metal nitrides, wherein the soft coating comprises SnO2 (paragraph 0046).
Regarding claim 7, Satoh discloses the glazing, but does not disclose a kit, caulk, cement, or glue arranged outside the cavity.
Nonetheless, Brown discloses a kit, caulk, cement, or glue (secondary seal disclosed in paragraph 0047 as a silicone based sealant and further described in paragraph 0122) arranged outside the cavity and fixedly attaching the first and second substrates to each other (paragraph 0122).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glazing of Satoh to include the secondary sealant taught by Brown, in order to further improve the insulative capability of the assembly and improve the connection and durability of the glazing assembly.

Regarding claim 12, Satoh as modified above, discloses a method for manufacturing the insulated glazing of claim 1 (as set forth with respect to claim 1 above), comprising:
providing the second substrate (Satoh: 21);
arranging the plurality of strips (Satoh: 32) on the second substrate, each strip having one end thereof hingedly connected to the second substrate (Satoh: via 34) [FIG. 8(a)];
providing the second connecting strip and electrically connecting the second connecting strip to the second coating (Brown: paragraphs 0122-0123);
providing the spacer frame having the sealant arranged on a top and bottom side [Brown: FIGS. 11B, 11C];
placing the spacer frame on the second substrate such that the second connecting strip extends at least partially underneath the spacer frame [Brown: FIG. 11C];
providing the first substrate (Satoh: 11);
providing the first connecting strip and electrically connecting the first connecting strip to the first coating (Brown: paragraphs 0122-0123); and
arranging the first substrate on the spacer frame such that the first connecting strip extends at least partially underneath the spacer frame [Brown: FIG. 11C].
It is noted that the steps of “providing” and “arranging” are inherently taught by the disclosures of Satoh and Brown.

Claims 5, 8-11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Patent Application Publication No. 2016/0231637) in view of Brown (U.S. Patent Application Publication No. 2014/0349497), as applied to claim 1 above, and further in view of Schlam (U.S. Patent Application Publication No. 2010/0170623).
Regarding claim 5, Satoh, as modified above, discloses the first coating and the first connecting strip, but does not explicitly disclose an insulation layer.
Nonetheless, Schlam discloses an insulated glazing comprising an insulation layer (324) covering a first coating (322), wherein the insulation layer has been removed at the position of a first connecting strip (334) to allow electrical contact between the first coating and the first connection strip [FIG. 3]. It is noted that the limitation “has been removed” is a product-by-process limitation, which only requires that the disclosed structure be capable of being formed using the claimed process (see MPEP 2113). Since the insulation layer of Schlam is capable of being formed by removing the layer at the location of the first connection strip, it meets the requirements of the limitation.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the glazing of Satoh, as modified above, to include the insulation layer taught by Schlam, in order to improve the reliability and durability of the glazing assembly.

Regarding claim 8, Satoh discloses an insulated glazing, comprising:
a first translucent substrate (11) comprising a first body and a first coating (12) covering said first body;
a second translucent substrate (21) comprising a second body and a second coating (22) covering said second body;
a plurality of strips (32) arranged in between the first and second substrate, each strip having one end thereof hingedly connected to the second substrate (as shown in Figure 8(a), each strip is hingedly connected to the second substrate via supporting members 34);
wherein the first and second coatings are low-emissivity coatings (the tin oxide composition of the coatings disclosed in paragraph 0046 is considered to be a disclosure of a low-emissivity coating);
wherein the first coating forms a first electrode configured for receiving an electrostatic charge for charging the first electrode, and wherein the second coating forms a second electrode configured for receiving an electrostatic charge for charging the strips (paragraphs 0045-0046 discloses that the coatings are electrodes; paragraph 0119 discloses operation of the assembly using positive and negative charges, which reads on electrostatic charges);
wherein each strip is configured to pivot relative to the second substrate under the influence of an electrostatic force that is generated by the electrostatic charges on the strips and the first electrode (paragraph 0119) [FIG. 8], thereby changing at least one of the translucence and the color of the assembly (paragraph 0232);
the insulated glazing further comprising a first and second electrical terminal (at 3) that are electrically connected to the first and second coating respectively.
Satoh does not disclose that the coatings are hard coatings, a spacer frame arranged in a peripheral region of the first and second substrates, a sealant between the spacer frame and the substrates, or extension of the coating to a location outside the cavity.
Nonetheless, Brown discloses an insulated glazing comprising first and second substrates (glass panels), a spacer frame (1110) arranged in a peripheral region of the first and second substrates [FIG. 11A], and configured to provide a spacing between the first and second substrates [FIG. 11B]; a sealant (1125) arranged in between the spacer frame and the second substrate and in between the spacer frame and the first substrate [FIG. 11B], said spacer frame and sealant defining at least a substantially airtight cavity (the use of the adhesive sealant 1125 produces an airtight cavity within the inner space defined by the spacer frame 1110); wherein the coating extends from inside the cavity to outside the cavity, beyond the spacer frame [FIG. 11B], the insulated glazing further comprising an electrical terminal (1165) electrically connected to the coating outside the cavity [FIG. 11B]. It is further noted that Brown discloses first and second coatings and electrical terminals in at least paragraph 0123 (both lites/substrates may be provided with optical devices having the corresponding coatings and electrical terminals).
Furthermore, Schlam discloses a hard low-emissivity coating (paragraphs 0020 and 0061 disclose vapor deposition and pyrolytic spraying for forming the coating, both of which are known processes for the formation of hard coatings).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glazing assembly of Satoh to include the spacer, sealant, and coating positioning taught by Brown, in order to improve the insulative capability of the glazing by enabling isolation of the interior volume of the glazing from the exterior space. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Satoh to be a hard low-emissivity coating, as taught by Schlam, in order to increase the durability of the coating.
Regarding claim 9, Satoh, discloses the first coating and the first electrical terminal, but does not explicitly disclose an insulation layer.
Nonetheless, Schlam discloses an insulated glazing comprising an insulation layer (324) covering a first coating (322), wherein the insulation layer has been removed at the position of a first electrical terminal (334) to allow electrical contact between the first coating and the first electrical terminal [FIG. 3]. It is noted that the limitation “has been removed” is a product-by-process limitation, which only requires that the disclosed structure be capable of being formed using the claimed process (see MPEP 2113). Since the insulation layer of Schlam is capable of being formed by removing the layer at the location of the first electrical terminal, it meets the requirements of the limitation.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the glazing of Satoh to include the insulation layer taught by Schlam, in order to improve the reliability and durability of the glazing assembly.
Regarding claims 10, 16, and 17, Satoh discloses that the coating comprises a metallic oxide, specifically SnO2 (paragraph 0046), wherein the hard coating includes an additive (paragraph 0063).
Regarding claim 11, Satoh discloses the glazing, but does not disclose a kit, caulk, cement, or glue arranged outside the cavity.
Nonetheless, Brown discloses a kit, caulk, cement, or glue (secondary seal disclosed in paragraph 0047 as a silicone based sealant and further described in paragraph 0122) arranged outside the cavity and fixedly attaching the first and second substrates to each other (paragraph 0122).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glazing of Satoh to include the secondary sealant taught by Brown, in order to further improve the insulative capability of the assembly and improve the connection and durability of the glazing assembly.
Regarding claim 13, Satoh as modified above, discloses a method for manufacturing the insulated glazing of claim 8 (as set forth with respect to claim 8 above), comprising:
providing the second substrate (Satoh: 21);
arranging the plurality of strips (Satoh: 32) on the second substrate, each strip having one end thereof hingedly connected to the second substrate (Satoh: via 34) [FIG. 8(a)];
providing the second electrical terminal and electrically connecting the second electrical terminal to the second coating (Satoh: paragraph 0119);
providing the spacer frame having the sealant arranged on a top and bottom side [Brown: FIG. 11B];
placing the spacer frame on the second substrate such that the second electrical terminal is arranged outside of the spacer frame [Brown: FIG. 11B];
providing the first substrate (Satoh: 11);
providing the first electrical terminal and electrically connecting the first electrical terminal to the first coating (Satoh: paragraph 0119); and
arranging the first substrate on the spacer frame such that the first electrical terminal is arranged outside of the spacer frame [Brown: FIG. 11B].
It is noted that the steps of “providing” and “arranging” are inherently taught by the disclosures of Satoh and Brown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634